                                                        Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 1 of 33 Page ID #:132



                                                                   1   Daniel M. Livingston, Bar No. 105981
                                                                       Benjamin A. Nix, Bar No. 138258
                                                                   2
                                                                       PAYNE & FEARS LLP
                                                                   3   Attorneys at Law
                                                                       4 Park Plaza, Suite 1100
                                                                   4   Irvine, CA 92614
                                                                   5   (949) 851-1100
                                                                       dml@paynefears.com
                                                                   6   ban@paynefears.com
                                                                   7
                                                                       David W. Tufts, Bar No. 180817
                                                                   8   Lyndon R. Bradshaw (pro hac vice)
                                                                       DURHAM, JONES & PINEGAR, P.C.
                                                                   9   111 So. Main, Suite 2400
                                                                  10   Salt Lake City, Utah 84111
                                                                       Tel: (801) 415-3000
                                                                  11   dtufts@djplaw.com
PAYNE & FEARS LLP




                                                                       lbradshaw@djplaw.com
                                                                  12
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW




                                                                  13   Attorneys for Defendant Mophie Inc.
                                           IRVINE, CA 92614
                                             (949) 851-1100




                                                                  14                     IN THE UNITED STATES DISTRICT COURT
                                                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                  15

                                                                  16
                                                                        MICHAEL YOUNG and DAN                     Case No. 8:19-cv-00827-JVS-DFM
                                                                  17    DOLAR, individually and on behalf of
                                                                        other similarly situated individuals,     MEMORANDUM OF POINTS AND
                                                                  18                                              AUTHORITIES IN SUPPORT OF
                                                                  19                  Plaintiffs,                 MOTION TO DISMISS
                                                                                v.
                                                                  20                                              Hearing Date: August 12, 2019
                                                                        MOPHIE INC.,                              Time: 1:30 p.m.
                                                                  21                                              Location: Courtroom 10C, Santa Ana
                                                                                      Defendant.                  Judge: Hon. James V. Selna
                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                         Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 2 of 33 Page ID #:133



                                                                   1                                           TABLE OF CONTENTS
                                                                   2   I.      INTRODUCTION ........................................................................................... 1
                                                                   3   II.     BACKGROUND FACTS ............................................................................... 3
                                                                   4   III.    LEGAL STANDARD ..................................................................................... 5
                                                                   5   IV.     THE FAC SHOULD BE DISMISSED FOR LACK OF
                                                                               SUBJECT-MATTER JURISDICTION .......................................................... 7
                                                                   6
                                                                                A.      This Court Lacks Article III Jurisdiction Because Plaintiffs
                                                                   7                    Have No Cognizable Injury .................................................................. 7
                                                                   8            B.       This Court Lacks CAFA Jurisdiction Because There is No
                                                                                         Allegation that the Class Size Exceeds 100 Members and the
                                                                   9                     Amount in Controversy is Far Less than $5 Million .......................... 11
                                                                  10            C.      Plaintiffs’ Allegations are Insufficient to Assert a Tenable Class
                                                                                        Because the Class Representatives Have No Standing to Make
                                                                  11                    Claims under Multiple Other States Where They Do Not Reside
PAYNE & FEARS LLP




                                                                                        and Suffered No
                                                                  12                    Injury…… ...........……………………………………………………13
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13   V.      THE FAC FAILS TO STATE ACTIONABLE CLAIMS............................ 16
                                             (949) 851-1100




                                                                  14            A.      Counts I, II and III Fail to State a Claim under the CLRA, FAL
                                                                                        and UCL .............................................................................................. 16
                                                                  15
                                                                                B.      Count IV Fails to State a Claim under the Florida Deceptive and
                                                                  16                    Unfair Trade Practices Act.................................................................. 18
                                                                  17            C.      Count V Fails to State a Claim under the State Consumer
                                                                                        Protection Statutes............................................................................... 20
                                                                  18
                                                                                D.      Count VI Fails to State a Claim under the Magnusson-Moss
                                                                  19                    Warranty Act ....................................................................................... 20
                                                                  20            E.      Count VII Fails to State a Claim for Breach of Express Warranty .... 21
                                                                  21            F.       Count VIII Fails to State a Claim for Unjust Enrichment .................. 22
                                                                  22   VI.     PLAINTIFFS SHOULD BE DENIED THE RELIEF SOUGHT IN
                                                                               THE PRAYER FOR RELIEF ....................................................................... 24
                                                                  23
                                                                       VII. PLAINTIFFS’ COMPLAINT SHOULD BE DISMISSED WITHOUT
                                                                  24        LEAVE TO AMEND .................................................................................... 24
                                                                  25   CONCLUSION........................................................................................................ 25
                                                                  26

                                                                  27

                                                                  28
                                                                                                                                 -ii-
                                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                         Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 3 of 33 Page ID #:134



                                                                   1                                           TABLE OF AUTHORITIES
                                                                   2                                                            CASES
                                                                   3   Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676 (9th Cir. 2006) ..................... 11
                                                                   4   Am. Civil Liberties Union of Nev. v. Lomax, 471 F.3d 1010 (9th Cir.
                                                                            2006) .................................................................................................................. 7
                                                                   5
                                                                       Am. Honda Motor Co., Inc. v. Motorcycle Info. Network, Inc., 390 F.
                                                                   6        Supp. 2d 1170 (M.D. Fla 2005) ...................................................................... 23
                                                                   7   Ang v. Bimbo Bakeries USA, Inc., 2014 WL 1024182 (N.D. Cal.
                                                                             Mar. 13, 2014) ................................................................................................. 11
                                                                   8
                                                                       Angelo v. Parker, ---So.3d---, 2019 WL 2528922 (Fla. Ct. App.
                                                                   9        June 20, 2019) ................................................................................................. 19
                                                                  10   Ashcroft v. Iqbal, 556 U.S. 662 (2009).............................................................. 6, 9, 12
                                                                  11   Atik v. Welch Foods, Inc., 2016 WL 5678474 (E.D.N.Y. Sept. 30,
PAYNE & FEARS LLP




                                                                              2016) ................................................................................................................ 16
                                                                  12
                                       4 PARK PLAZA, SUITE 1100




                                                                       Baltazar v. Apple, Inc., 2011 WL 588209 (N.D. Cal. Feb. 10, 2011) ....................... 22
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13
                                             (949) 851-1100




                                                                       Baptist Hosp., Inc. v. Baker, 84 So.3d 1200 (Fla. Ct. App. 2012) ............................ 19
                                                                  14
                                                                       Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007).............................................. 5, 9, 12
                                                                  15
                                                                       Brockey v. Moore, 107 Cal.App.4th 86 (2003) ......................................................... 17
                                                                  16
                                                                       Buonasera v. Honest Co., Inc., 208 F.Supp.3d 555 (S.D.N.Y. 2016) ................. 16, 23
                                                                  17
                                                                       Carlson v. Gen. Motors Corp., 883 F.2d 287 (4th Cir. 1989) ..................................... 9
                                                                  18
                                                                       Checking Account Overdraft Antitrust Litig., 694 F.Supp.2d 1302 (S.D.
                                                                  19        Fla. 2010)......................................................................................................... 14
                                                                  20   Chuang v. Dr. Pepper Snapple Grp., Inc., 2017 WL 4286577 (C.D.
                                                                            Cal. Sept. 20, 2017) ............................................................................... 3, 21, 22
                                                                  21
                                                                       City of Los Angeles v. Lyons, 461 U.S. 95 (1983) ..................................................... 15
                                                                  22
                                                                       Cornelius v. Fidelity Nat’l Title Co., 2009 WL 596585 (W.D. Wash.
                                                                  23        Mar. 9, 2009) ................................................................................................... 14
                                                                  24   Corsello v. Verizon N.Y., Inc., 18 N.Y.3d 777 (N.Y. 2012) ...................................... 23
                                                                  25   Doe v. Match.com, 789 F. Supp. 2d 1197 (C.D. Cal. 2011) ..................................... 15
                                                                  26   Dominguez v. UAL Corp., 666 F.3d 1359 (D.C. Cir. 2012)...................................... 10
                                                                  27   Dutta v. State Farm Mutual Auto. Ins. Co., 895 F.3d 1166 (9th Cir.
                                                                             2018) ............................................................................................................ 7, 20
                                                                  28
                                                                                                                                    -iii-
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                         Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 4 of 33 Page ID #:135



                                                                   1   Ebner v. Fresh Inc., 2013 WL 9760035 (C.D. Cal. Sept. 11, 2013) ........................... 7
                                                                   2   Eike v. Allergan, Inc., 850 F.3d 315 (7th Cir. 2017) ................................................... 9
                                                                   3   Espineli v. Toyota Motor Sales, U.S.A., Inc., 2019 WL 2249605 (E.D.
                                                                             Cal. May 24, 2019) ............................................................................................ 6
                                                                   4
                                                                       Freeman v. Time, Inc., 68 F.3d 285 (9th Cir. 1995).................................................. 17
                                                                   5
                                                                       Glanton ex rel. ALCOA Prescription Drug Plan v. AdvancePCS Inc.,
                                                                   6         465 F.3d 1123 (9th Cir. 2006) ......................................................................... 10
                                                                   7   Gonzalez v. Costco Wholesale Corp., 2018 WL 4783962 (E.D.N.Y.
                                                                            Sept. 29, 2018)................................................................................................. 15
                                                                   8
                                                                       Grimm v. APN Inc., 2017 WL 6398148 (C.D. Cal. Aug. 31, 2017) ......................... 11
                                                                   9
                                                                       Hadley v. Kellogg Sales Co., 243 F. Supp. 3d 1074 (N.D. Cal. 2017) ..................... 25
                                                                  10
                                                                       Hawkins v. UGI Corp., 2016 WL 2595990 (C.D. Cal. May 4, 2016) ........................ 8
                                                                  11
PAYNE & FEARS LLP




                                                                       Hunt v. Imperial Merch. Servs., Inc., 560 F.3d 1137 (9th Cir. 2009) ....................... 24
                                                                  12
                                       4 PARK PLAZA, SUITE 1100




                                                                       In re Aftermarket Filters Antitrust Litig., 2010 WL 1416259 (N.D. Ill.
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13          Apr. 1, 2010) ................................................................................................... 23
                                             (949) 851-1100




                                                                  14   In re Gilead Scis. Sec. Litig., 536 F.3d 1049 (9th Cir. 2008) ...................................... 6
                                                                  15   In re Graphics Processing Units Antitrust Litig., 527 F.Supp.2d 1011
                                                                              (N.D. Cal 2007) ............................................................................................... 14
                                                                  16
                                                                       In re NJOY, Inc. Consumer Class Action Litig., 120 F.Supp.3d 1050
                                                                  17          (C.D. Cal. 2015) .............................................................................................. 13
                                                                  18   In re Terazosin Hydrochloride Antitrust Litig., 160 F.Supp.2d 1365
                                                                              (S.D. Fla. 2001) ............................................................................................... 14
                                                                  19
                                                                       Jones v. ConAgra Foods, Inc., 2014 WL 2702726, (N.D. Cal. June 13,
                                                                  20         2014) ................................................................................................................ 12
                                                                  21   Kearns v. Ford Motor Co., 567 F.3d 1120 (9th Cir. 2009) ......................................... 6
                                                                  22   Koronthaly v. L’Oreal USA, Inc., 374 F.App’x 257 (3d Cir. 2010) ........................... 9
                                                                  23   Lanovaz v. Twinings N.A., Inc., 2014 WL 1652338 (N.D. Cal. Apr. 24,
                                                                            2014) ................................................................................................................ 13
                                                                  24
                                                                       Los Gatos Mercantile, Inc. v. E.I. DuPont De Nemours & Co., 2014
                                                                  25        WL 4774611 (N.D. Cal. Sept. 22, 2014) .................................................. 14, 23
                                                                  26   Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992) .................................................. 7
                                                                  27   MacDougall v. Am. Honda Motor Co., 2017 WL 8236359 (C.D. Cal.
                                                                           Dec. 4, 2017) ................................................................................................... 21
                                                                  28
                                                                                                                                    -iv-
                                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                         Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 5 of 33 Page ID #:136



                                                                   1   Mazza v. Am. Honda Motor Co., 666 F.3d 581 (9th Cir. 2012) .......................... 15, 20
                                                                   2   McGuire v. BMW of N. Am., LLC, 2014 WL 2566132 (D.N.J. June 6,
                                                                           2014) ................................................................................................................ 14
                                                                   3
                                                                       McKinnis v. Kellogg USA, 2007 WL 4766060 (C.D. Cal., May 21,
                                                                   4        2007) ................................................................................................................ 17
                                                                   5   Medley v. Johnson & Johnson, 2011 WL 159674 (D.N.J. Jan. 18, 2011) .................. 9
                                                                   6   Melendres v. Arpaio, 784 F.3d 1254 (9th Cir. 2015) ................................................ 11
                                                                   7   Nevada v. Bank of Am. Corp., 672 F.3d 661 (9th Cir. 2012) .................................... 11
                                                                   8   Nicosia v. Amazon.com, Inc., 84 F. Supp. 3d 142 (E.D.N.Y. 2015) ......................... 16
                                                                   9   Ocean Commc’ns, Inc. v. Burbeck, 956 So.2d 1222 (Fla. Dist. Ct. App.
                                                                            2007) ................................................................................................................ 23
                                                                  10
                                                                       Packaged Ice Antitrust Litig., 779 F.Supp.2d 642 (E.D. Mich. 2011) ................ 13, 22
                                                                  11
PAYNE & FEARS LLP




                                                                       Pelayo v. Nestle USA, Inc., 989 F. Supp. 2d 973 (C.D. Cal. 2013) .................... 17, 18
                                                                  12
                                       4 PARK PLAZA, SUITE 1100




                                                                       Pepka v. Kohl’s Dep’t Stores, Inc., 2016 WL 8919460 (C.D. Cal.
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13        Dec. 21, 2016) ................................................................................................... 6
                                             (949) 851-1100




                                                                  14   Perez v. Monster Inc., 149 F. Supp. 3d 1176 (N.D. Cal. 2016) ................................ 21
                                                                  15   PNR, Inc. v. Beacon Prop. Mgmt., Inc., 842 So.2d 773 (Fla. 2003) ......................... 19
                                                                  16   Refrigerant Compressors Antitrust Litig., 2013 WL 1431756 (E.D.
                                                                             Mich. Apr. 9, 2013) ................................................................................... 22, 23
                                                                  17
                                                                       Rodriguez v. AT&T Mobility Servs. LLC, 728 F.3d 975 (9th Cir. 2013) ............ 11, 12
                                                                  18
                                                                       Safe Air for Everyone v. Meyer, 373 F.3d 1035 (9th Cir. 2004) ................................. 5
                                                                  19
                                                                       Skilstaf Inc. v. CVS Caremark Corp., 669 F.3d 1005 (9th Cir. 2012)......................... 5
                                                                  20
                                                                       Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016) ........................................................... 7
                                                                  21
                                                                       Sprewell v. Golden State Warriors, 266 F.3d 979 (9th Cir. 2001).............................. 6
                                                                  22
                                                                       St. Clair v. City of Chico, 880 F.2d 199 (9th Cir. 1989) ............................................. 5
                                                                  23
                                                                       State Farm Ins. Co. v. Nu Prime Roll-A-Way of Miami, 557 So.2d 107
                                                                  24          (Fla. Ct. App. 1990)......................................................................................... 22
                                                                  25   Stewart Agency, Inc. v. Arrigo Enters., Inc., 266 So.3d 207 (Fla. Ct.
                                                                            App. 2019) ....................................................................................................... 19
                                                                  26
                                                                       Stotz v. Mophie Inc., 2017 WL 1106104 (C.D. Cal. Feb. 27, 2017) ......................... 11
                                                                  27
                                                                       Sugawara v. Pepsico, Inc., 2009 WL 1439115 (E.D. Cal. May 21,
                                                                  28        2009) ................................................................................................................ 17
                                                                                                                                    -v-
                                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                         Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 6 of 33 Page ID #:137



                                                                   1   Tietsworth v. Sears, 720 F. Supp. 2d 1123 (N.D. Cal. 2010) ...................................... 6
                                                                   2   Tosco Corp v. Cmtys. for Better Env’t, 236 F.3d 495 (9th Cir. 2001) ...................... 11
                                                                   3   Turcios v. Carma Labs., Inc., 296 F.R.D. 638 (C.D. Cal. 2014) .............................. 16
                                                                   4   Turner v. City & Cty. of S.F., 788 F.3d 1206 (9th Cir. 2015) ..................................... 5
                                                                   5   UMG Recordings, Inc. v. Shelter Capital Partners LLC, 718 F.3d 1006
                                                                           (9th Cir. 2013) ................................................................................................... 5
                                                                   6
                                                                       Videtto v. Kellogg USA, 2009 WL 1439086 (E.D.Cal., May 21, 2009) ................... 17
                                                                   7
                                                                       Werbel ex rel. v. Pepsico, Inc., 2010 WL 2673860 (N.D. Cal. July 2,
                                                                   8        2010) ................................................................................................................ 17
                                                                   9   Williams v. Gerber Prods. Co., 552 F.3d 934 (9th Cir. 2008) .................................. 17
                                                                  10   Wolfe v. Strankman, 392 F.3d 358 (9th Cir. 2004)...................................................... 5
                                                                  11   Workman v. Plum Inc., 141 F. Supp. 3d 1032 (N.D. Cal. 2015)............................... 24
PAYNE & FEARS LLP




                                                                  12   Young v. Johnson & Johnson, 2012 WL 1372286 (D.N.J. Apr. 19,
                                       4 PARK PLAZA, SUITE 1100




                                                                            2012)
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13
                                             (949) 851-1100




                                                                                                                            STATUTES
                                                                  14
                                                                       10 Del. C. § 8106 ....................................................................................................... 20
                                                                  15
                                                                       15 U.S.C. § 2301(6)(A) ............................................................................................. 21
                                                                  16
                                                                       15 U.S.C. § 2310(d)(3) .............................................................................................. 20
                                                                  17
                                                                       28 U.S.C. § 1332(d) ..................................................................................................... 2
                                                                  18
                                                                       28 U.S.C. § 1332(d)(5)(B) ......................................................................................... 13
                                                                  19
                                                                       5 Me. Rev. Stat. 213(1-A) ......................................................................................... 20
                                                                  20
                                                                       6 Del. C. § 2525 ......................................................................................................... 20
                                                                  21
                                                                       Alaska Stat. 45.50531 ................................................................................................ 20
                                                                  22
                                                                       Cal. B&P Code § 17200 ............................................................................................ 16
                                                                  23
                                                                       Cal. B&P Code § 17210 ............................................................................................ 16
                                                                  24
                                                                       Cal. B&P Code § 17500 ............................................................................................ 16
                                                                  25
                                                                       Cal. Civ. Code § 1770................................................................................................ 17
                                                                  26
                                                                       Cal. Civ. Code § 1770(a)(5) ...................................................................................... 16
                                                                  27
                                                                       Cal. Civ. Code § 1770(a)(7) ...................................................................................... 16
                                                                  28
                                                                                                                                   -vi-
                                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                         Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 7 of 33 Page ID #:138



                                                                   1   Cal. Civ. Code § 1770(a)(9) ...................................................................................... 16
                                                                   2   Conn. Gen. Ann. 42-110g(c) ..................................................................................... 20
                                                                   3   Fla. Stat. § 501.202(2) ............................................................................................... 19
                                                                   4   Fla. Stat. § 501.204(1) ............................................................................................... 19
                                                                   5   Fla. Stat. 95.11(f) ....................................................................................................... 20
                                                                   6   Hawaii Stat. 480-13.3 ................................................................................................ 20
                                                                   7                                                           RULES
                                                                   8   Fed. R. Civ. P. 12(b)(1) ............................................................................................... 5
                                                                   9   Fed. R. Civ. P. 12(b)(6) ........................................................................................... 2, 5
                                                                  10   Fed. R. Civ. P. 12(f) ............................................................................................... 6, 24
                                                                  11   Fed. R. Civ. P. 12(h)(3) ............................................................................................. 11
PAYNE & FEARS LLP




                                                                  12   Fed. R. Civ. P. 9(b) ...................................................................................................... 6
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13   Fed. R. Evid. 201 ......................................................................................................... 3
                                             (949) 851-1100




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                                                                                   -vii-
                                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                         Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 8 of 33 Page ID #:139



                                                                   1                 MEMORANDUM OF POINTS AND AUTHORITIES
                                                                   2   I.      INTRODUCTION.
                                                                   3           This case illustrates why the subjective expectations of a consumer are not
                                                                   4   actionable. Defendant Mophie Inc. (“Mophie”) manufactures battery cases for mobile
                                                                   5   phones. These devices attach to a mobile phone to augment the phone’s built-in
                                                                   6   battery, extending the time between charges. On the packaging, Mophie prominently
                                                                   7   displays estimates of the “output” (the amount of additional hours that a consumer
                                                                   8   can expect from each product under various usage scenarios—i.e., talk time, web
                                                                   9   browsing time, video playback time, and music playback time) and the “capacity”
                                                                  10   (the electrical capacity of the battery found inside the device, which is measured in
                                                                  11   “milliamp hours” or “mAh”). The output varies markedly depending on the usage
PAYNE & FEARS LLP




                                                                  12   scenarios employed by each user, as well as the type of phone used.
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13           Plaintiffs Michael Young (“Young”) and Dan Dolar (“Dolar”) separately
                                             (949) 851-1100




                                                                  14   bought different Mophie battery cases for their different phones. For Young’s
                                                                  15   Samsung Galaxy Note 8 (“SGN8”) phone case, the Mophie packaging stated the
                                                                  16   output as 36 hours talk time, 23 hours web browsing time, 26 hours video playback
                                                                  17   time, or 121 hours music playback time. For Dolar’s Google Pixel XL (“GPXL”)
                                                                  18   phone case, the packaging stated the output as 50 hours talk time, 22 hours web
                                                                  19   browsing time, 17 hours video playback time, or 76 hours music playback time. These
                                                                  20   hours are not uniform because each underlying phone is different and each user will
                                                                  21   use the phone in different ways. Yet, the capacity for both devices was 2,950 mAh.
                                                                  22           It is undisputed that both products worked as stated on Mophie’s packaging.
                                                                  23   Neither Plaintiff complains that his device failed to supply the represented hours of
                                                                  24   extended usage. Plaintiffs instead say they were “disappointed” that the amount of
                                                                  25   “charge” these two different products deliver did not live up to what they “expected.”
                                                                  26   (FAC ¶¶12 & 16.) Plaintiffs admit Mophie accurately states the extended hour usage
                                                                  27   and battery capacity, but they merely claim that the packaging was nevertheless
                                                                  28   misleading because not all the electricity in the batteries can be used to charge their
                                                                                                                 -1-
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                         Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 9 of 33 Page ID #:140



                                                                   1   phones. (FAC ¶ 23-25.)
                                                                   2           Under long standing precedent, such claims fail. Plaintiffs’ mere
                                                                   3   disappointment with the capacity rating, untethered to any real-world harm, such as
                                                                   4   actual deficiency in the hours of charge, is not actionable for several reasons. Making
                                                                   5   matters worse, Plaintiffs’ subjective disappointment cannot provide the basis for the
                                                                   6   sweeping nationwide and multi-state class claims they attempt to bring.
                                                                   7           The FAC should be dismissed because this Court lacks subject-matter
                                                                   8   jurisdiction under both Article III and the Class Action Fairness Act (“CAFA”),
                                                                   9   28 U.S.C. § 1332(d). Neither Plaintiff has standing to assert his claims. They have
                                                                  10   no injury-in-fact or calculable damage. Both Plaintiffs benefited from the products
                                                                  11   they purchased, and do not allege Mophie products failed to perform up to the stated
PAYNE & FEARS LLP




                                                                  12   hours estimate. Even worse, Plaintiffs kept the products; they did not return them.
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13           Even if Plaintiffs had standing, they still fail to meet CAFA’s $5 million
                                             (949) 851-1100




                                                                  14   minimum controversy requirement. Mophie’s gross revenue on the devices purchased
                                                                  15   by Plaintiffs is far less than $5 million, and there is simply no inflated computation
                                                                  16   that would raise the amount in controversy to the jurisdictional threshold.
                                                                  17           The FAC should also be dismissed because Plaintiffs do not allege any factual
                                                                  18   basis for any untruthful statement. Their claims cannot survive Rule 12(b)(6) scrutiny
                                                                  19   because they ignore the fact that Mophie gives truthful estimates for the actual hours
                                                                  20   of usage that the consumer can expect as output under different scenarios—a metric
                                                                  21   far more meaningful to the reasonable consumer than the technical mAh rating of the
                                                                  22   battery’s capacity. A reasonable consumer cannot rely on the mAh rating alone
                                                                  23   because the output varies so drastically by product and would not ignore the listed
                                                                  24   time estimates when making a purchasing decision.
                                                                  25           For these reasons and the others below, Plaintiffs’ claims should be dismissed.
                                                                  26

                                                                  27

                                                                  28
                                                                                                                  -2-
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                     Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 10 of 33 Page ID #:141



                                                                   1   II.     BACKGROUND FACTS.
                                                                   2           Mophie manufactures and sells, among other things, portable power chargers
                                                                   3   for personal electronic devices. (FAC ¶ 3.) These include portable chargers for various
                                                                   4   mobile phones, branded as “Juice Packs”. Each Juice Pack is engineered to work with
                                                                   5   one unique phone, increasing the duration of that particular phone’s use before it
                                                                   6   needs to be plugged in for charging. (Id. ¶ 4, 22.) For each product, Mophie provides
                                                                   7   estimates of the increased usage duration, measured in hours, that the specific Juice
                                                                   8   Pack-assisted phone might provide. (Declaration of Taylor Smith, ¶ 4.) Mophie also
                                                                   9   states the rating of the Juice Pack batteries in mAh. (Id.) The estimated hours of use
                                                                  10   is displayed prominently on Mophie’s packaging, as this information is what is most
                                                                  11   useful to the typical consumer. (Id.)
PAYNE & FEARS LLP




                                                                  12           Young alleges that he purchased a Juice Pack for his SGN8. (FAC ¶ 10.) Dolar
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13   alleges that he purchased a Juice Pack for his GPXL. (Id. ¶ 14.) On the packaging of
                                             (949) 851-1100




                                                                  14   Young’s Juice Pack for the SGN8 it states:
                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19   (Smith Decl., ¶ 4, Ex. A thereto.) And on the packaging of Dolar’s Juice Pack for the
                                                                  20   GPXL it states:
                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25   (Id.)1 The packaging of these two Juice Packs also states:
                                                                  26

                                                                  27           1
                                                                              The court can take judicial notice of the packaging pursuant to Fed. R. Evid.
                                                                  28   201. Chuang v. Dr. Pepper Snapple Grp., Inc., 2017 WL 4286577, at *2 (C.D. Cal.
                                                                       Sept. 20, 2017).
                                                                                                                   -3-
                                                                                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                     Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 11 of 33 Page ID #:142



                                                                   1

                                                                   2

                                                                   3

                                                                   4   (Id.)2 The hours of output are markedly different for each device, despite the same
                                                                   5   Juice Pack battery capacity. This is because the underlying phones are different and
                                                                   6   because each consumer can be expected to use the device in different ways. (Id. ¶ 5.)
                                                                   7   Neither Plaintiff asserts that the products fail to meet the stated output. (See,
                                                                   8   generally, FAC.)
                                                                   9           Plaintiffs instead allege that they were “disappointed” to find that the Juice
                                                                  10   Packs they purchased did not keep their phones charged for as long as they “expected”
                                                                  11   based on the identified capacity. (Id. ¶¶ 12, 16.) But the FAC omits any allegation of
PAYNE & FEARS LLP




                                                                  12   Plaintiffs’ actual expectations based on this capacity, how they came to those
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13   expectations, or how the products failed to meet them. Plaintiffs also fail to explain
                                             (949) 851-1100




                                                                  14   how their capacity expectations in any way relate to the products’ output, since the
                                                                  15   extended battery time varies greatly on usage and cell phone even though the capacity
                                                                  16   is the same.
                                                                  17           Plaintiffs make only the bald assertion that the 2,950 mAh statement is
                                                                  18   misleading because it is not feasible to extract all of the capacity from the device. (Id.
                                                                  19   ¶¶ 26, 27.) To support this, Plaintiffs complain vaguely that “testing has shown that
                                                                  20   Defendant has systematically and routinely substantially inflated the Products’ mAh
                                                                  21   ratings.” (Id. ¶ 23.) Yet Plaintiffs do not disclose their test results, the products tested,
                                                                  22   or the conditions. (Id.) Indeed, Plaintiffs’ testing appears to confirm that Mophie
                                                                  23   accurately states that capacity. Plaintiffs complain only that as a technical matter the
                                                                  24   measured electrical output will be less the battery’s rated capacity because, “[b]y
                                                                  25   necessity, the conversion process reduces the amount of available power.” (Id. ¶ 24.)
                                                                  26
                                                                               2
                                                                  27          The estimated hours of talk time, web browsing, video playback, and music
                                                                       playback are displayed on the back of these Juice Packs’ packaging, and the 2,950
                                                                  28   mAh statement is in small print on the side. (Smith Decl., Ex. A.)
                                                                                                                    -4-
                                                                                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                     Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 12 of 33 Page ID #:143



                                                                   1   III.    LEGAL STANDARD.
                                                                   2           Mophie presents here both a facial and factual attack under Rule 12(b)(1). In
                                                                   3   its facial attack, the jurisdictional challenge is confined to the allegations pled in the
                                                                   4   complaint. See Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004). To resolve this
                                                                   5   challenge, the court assumes that the allegations in the complaint are true and draws
                                                                   6   all reasonable inferences in favor of the party opposing dismissal. Id. at 362. In the
                                                                   7   factual attack, Mophie will dispute the truth of the allegations that, by themselves,
                                                                   8   would otherwise invoke federal jurisdiction. See Safe Air for Everyone v. Meyer,
                                                                   9   373 F.3d 1035, 1039 (9th Cir. 2004). To resolve this challenge, the court may review
                                                                  10   evidence beyond the complaint without converting the motion to dismiss into one for
                                                                  11   summary judgment. Id. at 1039. To defeat Mophie’s factual challenge to the Court’s
PAYNE & FEARS LLP




                                                                  12   jurisdiction based on the proffered declarations, Plaintiffs must present affidavits or
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13   other evidence necessary to satisfy their burden to establish that the court, in fact,
                                             (949) 851-1100




                                                                  14   possesses subject matter jurisdiction. St. Clair v. City of Chico, 880 F.2d 199, 201
                                                                  15   (9th Cir. 1989).
                                                                  16           Mophie also seeks a dismissal for failure to state a claim upon which relief can
                                                                  17   be granted. Fed. R. Civ. P. 12(b)(6); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 552,
                                                                  18   127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). Under Rule 12(b)(6), Courts must consider
                                                                  19   the complaint in its entirety, “accepting all factual allegations in the complaint as true
                                                                  20   and construing them in the light most favorable to the nonmoving party.” Skilstaf Inc.
                                                                  21   v. CVS Caremark Corp., 669 F.3d 1005, 1014 (9th Cir. 2012). But, “[d]ismissal is
                                                                  22   appropriate if the plaintiff has not allege[d] enough facts to state a claim to relief that
                                                                  23   is plausible on its face.” Turner v. City & Cty. of S.F., 788 F.3d 1206, 1210 (9th Cir.
                                                                  24   2015) (internal quotation omitted). Further, dismissal under Rule 12(b)(6) is also
                                                                  25   appropriate if plaintiffs “lack . . . a cognizable legal theory or the absence of sufficient
                                                                  26   facts alleged.” UMG Recordings, Inc. v. Shelter Capital Partners LLC, 718 F.3d 1006,
                                                                  27   1014 (9th Cir. 2013) (internal quotation omitted).
                                                                  28           When evaluating a Rule 12(b)(6) motion, a court cannot accept “threadbare
                                                                                                                   -5-
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                     Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 13 of 33 Page ID #:144



                                                                   1   recitals of a cause of action’s elements, supported by mere conclusory statements.”
                                                                   2   Ashcroft v. Iqbal, 556 U.S. 662, 663, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009). The
                                                                   3   Court also does not accept as true “allegations that are merely conclusory,
                                                                   4   unwarranted deductions of fact, or unreasonable inferences.” In re Gilead Scis. Sec.
                                                                   5   Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). The Court, for example, need not accept
                                                                   6   as true “allegations that contradict matters properly subject to judicial notice or by
                                                                   7   exhibit.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
                                                                   8           Rule 9(b) of the Federal Rules of Civil Procedure requires that “[i]n alleging
                                                                   9   fraud or mistake, a party must state with particularity the circumstances constituting
                                                                  10   fraud or mistake.” “A claim grounded in fraud must be pleaded with the particularity
                                                                  11   required by Federal Rule of Civil Procedure 9(b).” Espineli v. Toyota Motor Sales,
PAYNE & FEARS LLP




                                                                  12   U.S.A., Inc., No. 217CV00698KJMCKD, 2019 WL 2249605, at *2 (E.D. Cal.
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13   May 24, 2019). “The Ninth Circuit has specifically held that Rule 9(b)’s heightened
                                             (949) 851-1100




                                                                  14   pleading standard applies to claims of fraud under the CLRA and UCL.” Id. (citing
                                                                  15   Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009)). “This particularity
                                                                  16   requirement also applies to claims based on nondisclosure.” Id. In the present case,
                                                                  17   because Plaintiffs’ claims sound in fraud, they must set forth “the who, what, when,
                                                                  18   where, and how” of the alleged fraudulent conduct, and “must set forth what is false
                                                                  19   or misleading about a statement, and why it is false.” Id. (internal quotation marks
                                                                  20   and citations omitted).
                                                                  21           Finally, Rule 12(f) permits the court to strike from a pleading “an insufficient
                                                                  22   defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ.
                                                                  23   P. 12(f). “The purpose of Rule 12(f) is to ‘avoid the expenditure of time and money
                                                                  24   that must arise form litigating spurious issues by dispensing with those issues prior to
                                                                  25   trial.’” Pepka v. Kohl’s Dep’t Stores, Inc., 2016 WL 8919460, at *1 (C.D. Cal.
                                                                  26   Dec. 21, 2016) (quoting Tietsworth v. Sears, 720 F. Supp. 2d 1123, 1145 (N.D. Cal.
                                                                  27   2010)). “Striking class allegations prior to a formal certification motion is generally
                                                                  28   disfavored due to the lack of a developed factual record.” Id. “The Court may strike
                                                                                                                  -6-
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                     Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 14 of 33 Page ID #:145



                                                                   1   class allegations, however, when no class action can possibly be maintained on the
                                                                   2   face of the pleading.” Id. (citing cases).
                                                                   3   IV.     THE FAC SHOULD BE DISMISSED FOR LACK OF SUBJECT-
                                                                               MATTER JURISDICTION.
                                                                   4
                                                                               A.    This Court Lacks Article III Jurisdiction Because Plaintiffs Have No
                                                                   5                 Cognizable Injury.
                                                                   6           Standing is an essential component of Article III. Am. Civil Liberties Union of
                                                                   7   Nev. v. Lomax, 471 F.3d 1010, 1015 (9th Cir. 2006). To demonstrate standing, a
                                                                   8   plaintiff must plausibly plead facts to establish the following three elements: “(1) that
                                                                   9   he ‘suffered an injury in fact,’ (2) that there is a ‘causal connection between the injury
                                                                  10   and the conduct complained of,’ and (3) that it is ‘likely, as opposed to merely
                                                                  11   speculative, that the injury will be redressed by a favorable decision.” Dutta v. State
PAYNE & FEARS LLP




                                                                  12   Farm Mutual Auto. Ins. Co., 895 F.3d 1166, 1173 (9th Cir. 2018) (quoting Lujan v.
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13   Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)). Injury-in-fact is “the ‘first and
                                             (949) 851-1100




                                                                  14   foremost’ of standing’s three elements,” and to plead it, “a plaintiff must show that
                                                                  15   he or she suffered ‘an invasion of a legally protected interest’ that is ‘concrete and
                                                                  16   particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” Spokeo,
                                                                  17   Inc. v. Robins, 136 S. Ct. 1540, 1547-48 (2016) (citation omitted).
                                                                  18           The FAC fails to identify any injury in fact to satisfy the first standing element.
                                                                  19   Plaintiffs have suffered no harm whatsoever. As this Court has found, “the fact that
                                                                  20   the design does not allow for easy extraction of 100 percent of the product does not
                                                                  21   point to ‘misleading’ conduct on the part of the Defendant . . . .” Ebner v. Fresh Inc.,
                                                                  22   No. SACV 13-00477 JVS, 2013 WL 9760035, at *7-8 (C.D. Cal. Sept. 11, 2013)
                                                                  23   (Selna, J.), aff’d, 838 F.3d 958 (9th Cir. 2016). In this case, the devices Plaintiffs
                                                                  24   purchased performed exactly as Mophie said they would. For the SGN8, the product
                                                                  25   packaging states expected battery life of 36 hours of talk time, 23 hours of web
                                                                  26   browsing, 26 hours of video playback, and 121 hours of music playback. (See Smith
                                                                  27   Decl., Ex. A.) The packaging for the GPXL states 50 hours of talk time, 22 hours of
                                                                  28   web browsing, 17 hours of video playback, and 79 hours of music playback. Id. The
                                                                                                                    -7-
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                     Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 15 of 33 Page ID #:146



                                                                   1   FAC is devoid of any allegation that Plaintiffs failed to receive these hours of output.
                                                                   2   Instead, the FAC conflates “capacity” with “output” without any tie to real-world
                                                                   3   harm.
                                                                   4           The capacity of 2,950 mAh is immaterial when the devices’ estimated outputs
                                                                   5   in hours is accurate. For example, no consumer at a Best Buy who sees the 2,950 mAh
                                                                   6   on a SGN8 Juice Pack could derive from this the usage times he or she will get from
                                                                   7   the device; usage time depends upon many variables such as how the device is used,
                                                                   8   which is unique to each consumer, as well as other factors. “[A]s explained by this
                                                                   9   court by reference to toothpaste, peanut butter, shampoo, and many other products,
                                                                  10   the general consumer is generally aware that she may not be able to extract every bit
                                                                  11   of a product from its packaging.” Hawkins v. UGI Corp., No. CV1408461DDPJCX,
PAYNE & FEARS LLP




                                                                  12   2016 WL 2595990, at *3 (C.D. Cal. May 4, 2016).
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13           Moreover, the conversion losses that Plaintiffs complain about are apparently
                                             (949) 851-1100




                                                                  14   well-known and understood in the industry, as conceded by Plaintiffs themselves.
                                                                  15   (See FAC ¶ 24.) A consumer would not understand “capacity” in mAh ratings, and
                                                                  16   would instead base a purchasing decision on the estimated hourly performance output
                                                                  17   statements in the product packaging. And a consumer could not have gotten a different
                                                                  18   product that handled capacity differently because Mophie’s competitors are doing it
                                                                  19   the same way.3 Plaintiffs’ failure to connect their subjective expectations to the 2,950
                                                                  20   mAh on the packaging is particularly jarring because Plaintiffs allege they conducted
                                                                  21   “testing” on unspecified Mophie’s products. (FAC ¶ 23.) But nowhere do Plaintiffs
                                                                  22   disclose what specific devices were tested, or if they even tested the SGN8 and GPXL
                                                                  23   Juice Packs, what was being tested, how the tests were conducted, the results of the
                                                                  24   tests, or what the real-world implications of the results would be. (Id.) This fails to
                                                                  25

                                                                  26   3
                                                                         Plaintiffs’ attorneys have filed at least five similar cases. See Mahavongtrakul v.
                                                                  27   Inland Prods. (Case No. 18-cv-7261, N.D. CA); Hester v. Walmart (Case No. 18-cv-
                                                                       05225-TLB, W.D. Ar.); Brady v. Anker Innovs. (Case No. 18-cv-11396, S.D.N.Y.);
                                                                  28   Mancuso v. RFA Brands (Case No. 18-cv-6807, W. D. NY.); Mazzone v. Topstar
                                                                       Tech. (Case No. 18-cv-6989, N. D. CA.).
                                                                                                                 -8-
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                     Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 16 of 33 Page ID #:147



                                                                   1   satisfy the plausibility requirements of Twombly/Iqbal.
                                                                   2           Since Plaintiffs did not allege that they “received a product that failed to work
                                                                   3   for its intended purpose or was worth objectively less than what one could reasonably
                                                                   4   expect,” they have, as a matter of law, not suffered injury. Koronthaly v. L’Oreal
                                                                   5   USA, Inc., 374 F.App’x 257, 259 (3d Cir. 2010) (no injury in fact where plaintiff
                                                                   6   “asserted only a subjective allegation that the trace amounts of lead in the lipsticks
                                                                   7   are unacceptable to her”); see also Carlson v. Gen. Motors Corp., 883 F.2d 287, 298
                                                                   8   (4th Cir. 1989) (no injury in fact where plaintiffs alleged only a diminution in value
                                                                   9   and no defect); Young v. Johnson & Johnson, 2012 WL 1372286, at *4 (D.N.J. Apr.
                                                                  10   19, 2012) (no injury in fact where only allegations were in regards to plaintiff’s “own
                                                                  11   subjective belief” as to the product’s performance); Medley v. Johnson & Johnson,
PAYNE & FEARS LLP




                                                                  12   2011 WL 159674, at *2 (D.N.J. Jan. 18, 2011) (no injury in fact where shampoo
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13   “worked as intended,” even if plaintiffs would not have purchased the product had
                                             (949) 851-1100




                                                                  14   they “known [its] true nature”).
                                                                  15           Courts have already found that Article III’s injury in fact requirement is not
                                                                  16   satisfied by consumer disappointment like Plaintiffs. In Eike v. Allergan, Inc.,
                                                                  17   850 F.3d 315, 318 (7th Cir. 2017), the Seventh Circuit confirmed that “regret or
                                                                  18   disappointment” is insufficient to allege an injury for Article III purposes. A plaintiff
                                                                  19   “cannot sue a company and argue only ‘it could do better by us,’” but must instead
                                                                  20   plead “that [he] has been injured in some way (physically, financially—whatever) by
                                                                  21   the defendant. That’s what’s required for standing.” Id. “The fact that a seller does
                                                                  22   not sell the product that you want, or at the price you’d like to pay, is not an actionable
                                                                  23   injury; it is just a regret or disappointment—which is all we have here . . . .” Id.
                                                                  24           Plaintiffs’ claims are also flawed because they are purely speculative. The FAC
                                                                  25   lacks any facts supporting the assertion that Mophie’s products were more expensive
                                                                  26   solely because of the alleged representation as to 2,950 mAh. Indeed, Plaintiffs fail to
                                                                  27   allege the price they paid, how it compares to other manufacturers’ products, and
                                                                  28   whether these other products have been tested, to compare their stated and actual
                                                                                                                   -9-
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                     Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 17 of 33 Page ID #:148



                                                                   1   capacities and the prices paid. In Dominguez v. UAL Corp., 666 F.3d 1359, 1364 (D.C.
                                                                   2   Cir. 2012), the D.C. Circuit dismissed consumer claims on Article III standing
                                                                   3   grounds because the plaintiff’s alleged injury was too speculative. In this case, as in
                                                                   4   Dominguez, there is no reason to think that a change in the mAh capacity of the
                                                                   5   product would result in any change in how the product is received in the marketplace.
                                                                   6   Id. (“speculation atop speculation” about how “any secondary market would have led
                                                                   7   to a lower price” is insufficient to establish Article III standing). And if, as Plaintiffs’
                                                                   8   counsel has alleged in other cases, basically the entire industry is misleadingly stating
                                                                   9   the batteries’ capacity, there is nowhere for Plaintiffs to buy a more accurately
                                                                  10   identified and priced product. Without any concrete injury, there is no standing.
                                                                  11           Even assuming an injury, Plaintiffs fail to meet the traceability requirement by
PAYNE & FEARS LLP




                                                                  12   identifying a causal connection between the alleged injury and the conduct
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13   complained of. Plaintiffs merely allege that the purchased product did not keep their
                                             (949) 851-1100




                                                                  14   phones charged for as long as they expected. But as stated above, Plaintiffs cannot tie
                                                                  15   their subjective expectations to Mophie’s packaging. Not only is there a missing step
                                                                  16   between the capacity and output, but there is no allegation about what tasks Young
                                                                  17   and Dolar had running on their respective phones (SGN8 and GPXL, respectively)
                                                                  18   that may have caused them to charge more frequently. Of course, Plaintiffs also fail
                                                                  19   to state that they could not return the products. Mophie cannot be the cause of
                                                                  20   Plaintiffs’ subjective disappointment if Plaintiffs willfully kept the products rather
                                                                  21   than get their money back.
                                                                  22           Finally, the allegations fail because there is nothing to be redressed by a
                                                                  23   favorable decision. The Court cannot redress subjective disappointment. Because
                                                                  24   Plaintiffs fail to allege any injury, their allegations cannot establish redressability. See
                                                                  25   Glanton ex rel. ALCOA Prescription Drug Plan v. AdvancePCS Inc., 465 F.3d 1123,
                                                                  26   1125 (9th Cir. 2006). For these reasons, Plaintiffs lack Article III standing, and their
                                                                  27   claims must be dismissed.
                                                                  28
                                                                                                                   -10-
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                     Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 18 of 33 Page ID #:149



                                                                   1           B.    This Court Lacks CAFA Jurisdiction Because There is No
                                                                                     Allegation that the Class Size Exceeds 100 Members and the Amount
                                                                   2                 in Controversy is Far Less Than $5 Million.
                                                                   3           The Court “must” dismiss the case if it determines “at any time” that it does
                                                                   4   not have subject-matter jurisdiction. Fed. R. Civ. P. 12(h)(3); Nevada v. Bank of Am.
                                                                   5   Corp., 672 F.3d 661, 673 (9th Cir. 2012). Plaintiffs allege that the Court can exercise
                                                                   6   subject-matter jurisdiction in this matter under CAFA. (FAC ¶ 8.) But Plaintiffs, as
                                                                   7   the party seeking to invoke CAFA jurisdiction, must prove by a preponderance of the
                                                                   8   evidence that (1) at least one member of the putative class is a citizen of a different
                                                                   9   state than Mophie; (2) the class size exceeds 100 members; and (3) the amount in
                                                                  10   controversy exceeds $5,000,000. 28 U.S.C. § 1332(d); Rodriguez v. AT&T Mobility
                                                                  11   Servs. LLC, 728 F.3d 975, 978 (9th Cir. 2013); see also Abrego Abrego v. The Dow
PAYNE & FEARS LLP




                                                                  12   Chem. Co., 443 F.3d 676, 683 (9th Cir. 2006) (recognizing that under CAFA, the
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13   burden of establishing federal subject-matter jurisdiction remains with the proponent
                                             (949) 851-1100




                                                                  14   of jurisdiction); Tosco Corp v. Cmtys. for Better Env’t, 236 F.3d 495, 499 (9th Cir.
                                                                  15   2001) abrogated on other grounds by Hertz Corp. v. Friend, 130 S. Ct. 1181 (U.S.
                                                                  16   2010). Plaintiffs cannot satisfy their burden.
                                                                  17           (Also, where individual standing is conceded, the court may reserve until the
                                                                  18   class certification stage to rule on whether named plaintiffs have standing to assert
                                                                  19   claims based on products they did not purchase. See Grimm v. APN Inc., 2017 WL
                                                                  20   6398148, at *3-4 (C.D. Cal. Aug. 31, 2017); Stotz v. Mophie Inc., 2017 WL 1106104,
                                                                  21   at *5-6 (C.D. Cal. Feb. 27, 2017); Melendres v. Arpaio, 784 F.3d 1254, 1262 (9th Cir.
                                                                  22   2015). In this case, however, Plaintiffs lack standing to bring their own individual
                                                                  23   claims, and therefore should not be allowed to use Mophie products they did not
                                                                  24   purchase to satisfy the amount in controversy under CAFA, especially where they
                                                                  25   have failed to allege that labeling on unpurchased Mophie products are “sufficiently
                                                                  26   similar” to the two Juice Packs that were purchased. See Ang v. Bimbo Bakeries USA,
                                                                  27   Inc., 2014 WL 1024182, at *8-9 (N.D. Cal. Mar. 13, 2014) (“[A] claim that a
                                                                  28   reasonable consumer would be misled by a representation on a label may well require
                                                                                                                 -11-
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                     Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 19 of 33 Page ID #:150



                                                                   1   a context specific analysis of the appearance of the label, the misrepresentations’
                                                                   2   placement on the label, and other information contained on the label. In those
                                                                   3   circumstances, a consumer may only be allowed to pursue those claims for products
                                                                   4   with identical labels.”). In fact, Plaintiffs fail to even identify other specific Mophie
                                                                   5   products that would be part of the analysis or which Mophie products they allegedly
                                                                   6   “tested.” (See FAC P 23.) Plaintiffs’ conclusory allegations in this regard do not
                                                                   7   satisfy Twombly/Iqbal. Iqbal, 556 U.S. at 678.)
                                                                   8           First, Plaintiffs cannot meet the CAFA amount in controversy threshold, which
                                                                   9   requires Plaintiffs to show by a preponderance of the evidence that the aggregated
                                                                  10   amount in controversy at the time the complaint was filed exceeded $5 million. See
                                                                  11   Rodriguez, 728 F.3d at 981. Even if Plaintiffs were able to show any damages, which
PAYNE & FEARS LLP




                                                                  12   they cannot, Plaintiffs have certainly failed to state a claim for damages of anywhere
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13   close to $5 million. Indeed, the complaint is devoid of anything other than the bare
                                             (949) 851-1100




                                                                  14   legal conclusion that the amount in controversy is at least $5 million. Plaintiffs do not
                                                                  15   even identify a damages model, let alone one that could get them close. In fact, just
                                                                  16   as a benchmark, Mophie’s entire combined gross revenue to date on the products at
                                                                  17   issue (the Juice Pack for the SGN8 and GPXL), is far below $5 million. The combined
                                                                  18   total gross revenue as of May 20194 for both products is approximately $2,996,469;
                                                                  19   well below the jurisdictional requirement. (Smith Decl., ¶ 6, Ex. B thereto.) Any
                                                                  20   compensatory damages or restitution awarded would be far less than that figure
                                                                  21   because Plaintiffs are not entitled to recover the total revenue amount, especially
                                                                  22   where they retained the products and benefitted from them. See Jones v. ConAgra
                                                                  23   Foods, Inc., 2014 WL 2702726, at *19 (N.D. Cal. June 13, 2014) (recognizing that
                                                                  24   the “[r]eturn of the full retail or wholesale prices is not a proper measure of restitution,
                                                                  25   as it fails to take into account the value class members received by purchasing the
                                                                  26   products” and noting that the proper measure of restitution is the “difference between
                                                                  27
                                                                               4
                                                                  28               The total gross revenue does not account for things such as product returns.
                                                                                                                    -12-
                                                                                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                     Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 20 of 33 Page ID #:151



                                                                   1   what the plaintiff paid and the value of what the plaintiff received”); Lanovaz v.
                                                                   2   Twinings N.A., Inc., 2014 WL 1652338, at *6 (N.D. Cal. Apr. 24, 2014) (“The proper
                                                                   3   measure of restitution in a mislabeling case is the amount necessary to compensate
                                                                   4   the purchaser for the difference between a product as labeled and the product as
                                                                   5   received.”); In re NJOY, Inc. Consumer Class Action Litig., 120 F.Supp.3d 1050,
                                                                   6   1118 (C.D. Cal. 2015) (same). Thus, any monetary recovery by Plaintiffs would be
                                                                   7   far less than Mophie’s overall revenue and must subtract the value of the product that
                                                                   8   Plaintiffs actually received. There is simply no way for Plaintiffs to get above the
                                                                   9   threshold.
                                                                  10           Second, this Court also lacks subject matter jurisdiction because Plaintiffs fail
                                                                  11   to allege that the proposed classes are not less than 100 members, as required by
PAYNE & FEARS LLP




                                                                  12   28 U.S.C. § 1332(d)(5)(B). Without this critical allegation, the Court lacks
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13   jurisdiction.
                                             (949) 851-1100




                                                                  14           C.      Plaintiffs’ Allegations Are Insufficient to Assert a Tenable Class
                                                                                       Because the Class Representatives Have No Standing to Make
                                                                  15                   Claims under Multiple Other States Where They Do Not Reside and
                                                                                       Suffered No Injury.
                                                                  16
                                                                               Plaintiffs also lack standing because their allegations do not support a tenable
                                                                  17
                                                                       class. Young and Dolar, the only named plaintiffs, do not have standing to assert the
                                                                  18
                                                                       laws of other states, or to represent a “Multi-State Class.” It is well established that
                                                                  19
                                                                       “named plaintiffs lack standing to assert claims under the laws of the states in which
                                                                  20
                                                                       they do not reside or in which they suffered no injury.” In re Packaged Ice Antitrust
                                                                  21
                                                                       Litig., 779 F.Supp.2d 642, 657-58 (E.D. Mich. 2011) (collecting cases from various
                                                                  22
                                                                       federal jurisdictions including California, New York, Florida, Pennsylvania,
                                                                  23
                                                                       Michigan and Washington, and dismissing claims for 26 states where plaintiffs did
                                                                  24
                                                                       not reside). The FAC alleges that Young is a Florida resident (FAC ¶ 10), and Dolar
                                                                  25
                                                                       is a California resident (FAC ¶ 14), but fails to include any facts as to where the
                                                                  26
                                                                       products were purchased. The FAC does not include any allegations that Young or
                                                                  27
                                                                       Dolar (or anyone else) reside in any other states or suffered injury in any other state.
                                                                  28
                                                                                                                  -13-
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                     Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 21 of 33 Page ID #:152



                                                                   1   The claims asserted under the laws of other states must therefore be dismissed. In re
                                                                   2   Checking Account Overdraft Antitrust Litig., 694 F.Supp.2d 1302, 1324-1325 (S.D.
                                                                   3   Fla. 2010) (holding that “there must be a named plaintiff with constitutional standing
                                                                   4   to assert each particular claim,” and that therefore “Plaintiffs may only assert a state
                                                                   5   statutory claim if a named plaintiff resides in that state.”); In re Graphics Processing
                                                                   6   Units Antitrust Litig., 527 F.Supp.2d 1011, 1026-1027 (N.D. Cal 2007) (holding that
                                                                   7   no named plaintiff has standing to bring antitrust claims in those states where no
                                                                   8   plaintiff resides); see also McGuire v. BMW of N. Am., LLC, 2014 WL 2566132, *6
                                                                   9   (D.N.J. June 6, 2014) (“Named plaintiffs lack standing to assert claims under the law
                                                                  10   of the states in which they do not reside or in which they suffered no injury.”); In re
                                                                  11   Terazosin Hydrochloride Antitrust Litig., 160 F.Supp.2d 1365, 1371 (S.D. Fla. 2001)
PAYNE & FEARS LLP




                                                                  12   (“[E]ach claim must be analyzed separately, and a claim cannot be asserted on behalf
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13   of a class unless at least one named plaintiff has suffered the injury that gives rise to
                                             (949) 851-1100




                                                                  14   that claim.”); Cornelius v. Fidelity Nat’l Title Co., 2009 WL 596585, at *9 (W.D.
                                                                  15   Wash. Mar. 9, 2009) (holding that plaintiffs who do not allege that they suffered the
                                                                  16   invasion of a legally protected interest under the laws of any state other than
                                                                  17   Washington did not have standing to represent unnamed out-of-state plaintiffs: “The
                                                                  18   ‘out of state [Consumer Protection Act]’ claims of this Complaint do little more than
                                                                  19   name the preserve on which Plaintiffs intend to hunt.”); Los Gatos Mercantile, Inc. v.
                                                                  20   E.I. DuPont De Nemours & Co., 2014 WL 4774611, at *4 (N.D. Cal. Sept. 22, 2014)
                                                                  21   (holding that “dismissal is appropriate with respect to claims asserted under the laws
                                                                  22   of states in which no Plaintiff resides or has purchased products”).
                                                                  23           Further, there is no causal connection between Mophie’s alleged violation of
                                                                  24   the statutes of states other than Florida and California, and Young’s and Dolar’s
                                                                  25   alleged injury in fact. For example, Mophie’s alleged violation of the Alaska Unfair
                                                                  26   Trade Practices and Consumer Act is not the cause of Young’s (a Florida resident) or
                                                                  27   Dolar’s (a California resident) alleged harm. Young and Dolar therefore do not have
                                                                  28   standing to assert that claim or represent a “Multi-State Class” or a “Nationwide”
                                                                                                                 -14-
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                     Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 22 of 33 Page ID #:153



                                                                   1   class as their alleged harm is limited to the supposed violations of their respective
                                                                   2   state laws.5 See Mazza v. Am. Honda Motor Co., 666 F.3d 581, 591 (9th Cir. 2012)
                                                                   3   (recognizing that “[c]onsumer protection laws are a creature of the state in which they
                                                                   4   are fashioned” and finding material differences in the various states’ laws).
                                                                   5           Young and Dolar also do not have standing to seek injunctive relief on behalf
                                                                   6   of any purported class. The FAC does not allege a sufficient probability of future harm
                                                                   7   to Young and Dolar such that, under current conditions, they would purchase another
                                                                   8   Power Bank from Mophie (see FAC ¶¶ 13, 17). It is well-established that injunctive
                                                                   9   relief is only available “if the plaintiff can show an irreparable injury—i.e., a real or
                                                                  10   immediate threat that the plaintiff will be wronged again.” Gonzalez v. Costco
                                                                  11   Wholesale Corp., No. 16-cv-2590-NGG-JO, 2018 WL 4783962, at *5 (E.D.N.Y.
PAYNE & FEARS LLP




                                                                  12   Sept. 29, 2018) (citing City of Los Angeles v. Lyons, 461 U.S. 95, 96, 111 (1983)).
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13   Without sufficiently alleging an irreparable injury, Plaintiffs cannot seek injunctive
                                             (949) 851-1100




                                                                  14   relief on behalf of any proposed class. Doe v. Match.com, 789 F. Supp. 2d 1197, 1201
                                                                  15   (C.D. Cal. 2011) (finding that plaintiff did not have standing to assert her claim for
                                                                  16   injunctive relief where she did not allege that she would use dating site again) (citing
                                                                  17   Lyons, 461 U.S. at 102).
                                                                  18           Paragraphs 13 and 17 of the FAC allege that Young and Dolar “would consider
                                                                  19   purchasing the Power Bank again if [they] could trust that the Defendant’s
                                                                  20   representations about its mAh rating were correct going forward, such as if the Power
                                                                  21   Bank were redesigned to make the Defendant’s representations about it correct, or if
                                                                  22   the Power Banks label and advertising depicted the Power Banks’ mAh and it was
                                                                  23   priced accordingly.” These “speculative contingencies” do not satisfy the burden for
                                                                  24   seeking injunctive relief on behalf of an unnamed class. Courts have repeatedly held
                                                                  25   that such allegations are insufficient to establish the future injury requirement for
                                                                  26   standing. See, e.g., Atik v. Welch Foods, Inc., No. 15-CV-5405(MKB) (VMS), 2016
                                                                  27
                                                                       5
                                                                  28    The Magnuson-Moss Warranty Act claim also does not save these proposed classes
                                                                       because the court does not have jurisdiction to hear that claim, as explained below.
                                                                                                                 -15-
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                     Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 23 of 33 Page ID #:154



                                                                   1   WL 5678474, at *6 (E.D.N.Y. Sept. 30, 2016) (finding allegations that plaintiffs
                                                                   2   would purchase challenged products again if the labels were “truthful and non-
                                                                   3   deceptive” insufficient to establish future injury); Buonasera v. Honest Co., Inc.,
                                                                   4   208 F.Supp.3d 555, 564-65 (S.D.N.Y. 2016) (holding that plaintiff’s allegation was
                                                                   5   insufficient to allege future injury where plaintiff’s complaint stated that “[i]f
                                                                   6   Honest’s products were reformulated such that its representations were truthful,
                                                                   7   Plaintiff would consider purchasing Honest’s products in the future.”); Nicosia v.
                                                                   8   Amazon.com, Inc., 84 F. Supp. 3d 142, 157 (E.D.N.Y. 2015), aff'd in part, vacated in
                                                                   9   part, remanded 834 F.3d 220 (2d Cir. 2016) (holding that plaintiff “lacks standing to
                                                                  10   seek injunctive relief if his injury is not ongoing and he faces no threat of future
                                                                  11   injury.”).
PAYNE & FEARS LLP




                                                                  12   V.      THE FAC FAILS TO STATE ACTIONABLE CLAIMS.
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13           A.       Counts I, II and III Fail to State a Claim under the CLRA, FAL and
                                             (949) 851-1100




                                                                                        UCL.
                                                                  14
                                                                               In Count I, Plaintiffs allege breaches of the California Consumer Legal
                                                                  15
                                                                       Remedies Act (“CLRA”) under California Civil Code §§ 1770(a)(5), (a)(7), and
                                                                  16
                                                                       (a)(9). In Count II, Plaintiffs allege breaches of California’s False Advertising Law
                                                                  17
                                                                       (“FAL”) under California Business & Prof Code § 17500, et seq., due to purported
                                                                  18
                                                                       false and misleading advertising misrepresentations and non-disclosures of material
                                                                  19
                                                                       facts. In Count III, Plaintiffs allege breaches of California’s violations of California
                                                                  20
                                                                       Business & Professional Code §§ 17200-17210, by engaging in “unlawful, fraudulent,
                                                                  21
                                                                       and unfair conduct” due to violating the CLRA and FAL.
                                                                  22
                                                                               The UCL, FAL and CLRA are California consumer protection statutes.6 The
                                                                  23
                                                                       UCL makes actionable any “unlawful, unfair or fraudulent business act or practice.”
                                                                  24

                                                                  25
                                                                               6
                                                                  26           To have standing under these statutes, “[t]here must be a nexus between the
                                                                       alleged unfair competition [i.e., misrepresentation] and a plaintiff’s alleged injury.”
                                                                  27   Turcios v. Carma Labs., Inc., 296 F.R.D. 638, 644 (C.D. Cal. 2014). Plaintiffs here
                                                                       have not plausibly pled a nexus between the 2,950 mAh statement and their alleged
                                                                  28   harm and therefore do not have standing under UCL, FAL, and CLRA. Id.
                                                                                                                   -16-
                                                                                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                     Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 24 of 33 Page ID #:155



                                                                   1   Cal. B&P Code § 17200. The FAL makes it unlawful to make or disseminate any
                                                                   2   statement concerning property or services that is “untrue or misleading.” Id. § 17500.
                                                                   3   The CLRA likewise prohibits “unfair methods of competition and unfair or deceptive
                                                                   4   acts or practices.” Cal. Civ. Code § 1770.
                                                                   5           Claims made under these statutes are governed by the “reasonable consumer”
                                                                   6   test which focuses on whether “members of the public are likely to be deceived.”
                                                                   7   Williams v. Gerber Prods. Co., 552 F.3d 934, 938 (9th Cir. 2008) (citing Freeman v.
                                                                   8   Time, Inc., 68 F.3d 285, 289 (9th Cir. 1995)). Although the question of whether a
                                                                   9   business practice is deceptive “generally presents a question of fact not suited for
                                                                  10   resolution on a motion to dismiss,” courts recognize that “in certain instances, the
                                                                  11   court may be in a position to consider the viability of the alleged consumer law claims
PAYNE & FEARS LLP




                                                                  12   based on its review of the product packaging.” Werbel ex rel. v. Pepsico, Inc., No. C
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13   09-04456 SBA, 2010 WL 2673860, at *3 (N.D. Cal. July 2, 2010) (citing Brockey v.
                                             (949) 851-1100




                                                                  14   Moore, 107 Cal.App.4th 86, 100, 131, 131 Cal.Rptr.2d 746 (2003) (“the primary
                                                                  15   evidence in a false advertising case is the advertising itself”)). Thus, “where a court
                                                                  16   can conclude as a matter of law that members of the public are not likely to be
                                                                  17   deceived by the product packaging, dismissal is appropriate.” Id. (citing Sugawara v.
                                                                  18   Pepsico, Inc., No. 208CV01335-MCEJFM, 2009 WL 1439115, at *3–4 (E.D. Cal.
                                                                  19   May 21, 2009) (finding that the packaging for Cap'n Crunch cereal and its use the
                                                                  20   term “Crunch Berries” was not misleading, as a matter of law); Videtto v. Kellogg
                                                                  21   USA, 2009 WL 1439086 at *2 (E.D.Cal., May 21, 2009) (dismissing UCL, FAL and
                                                                  22   CLRA claims based on allegations that consumers were misled into believing that
                                                                  23   “Froot Loops” cereal contained “real, nutritious fruit”); McKinnis v. Kellogg USA,
                                                                  24   2007 WL 4766060 at *3–4 (C.D. Cal., May 21, 2007) (same).
                                                                  25           These claims are subject to dismissal because, as explained above, Mophie has
                                                                  26   not made any misrepresentation that would be misleading to a reasonable consumer.
                                                                  27   In Pelayo v. Nestle USA, Inc., 989 F. Supp. 2d 973 (C.D. Cal. 2013), the court
                                                                  28   dismissed the plaintiff’s complaint because she failed to allege how, in the context of
                                                                                                                -17-
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                     Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 25 of 33 Page ID #:156



                                                                   1   the disclosures on the packaging for pasta, the term “All Natural” could be deceptive
                                                                   2   to a consumer acting reasonably under the circumstances. The plaintiff claimed that
                                                                   3   use of the term “All Natural” to describe the pasta misleading because the pasta
                                                                   4   contained at least two synthetic ingredients. Id. at 975-76. The court found that the
                                                                   5   term “All Natural” appeared “on the back of the package . . . immediately above the
                                                                   6   list of ingredients.” Id. “Therefore, to the extent there is any ambiguity regarding the
                                                                   7   definition of ‘All Natural’ with respect to each of the [pastas], it is clarified by the
                                                                   8   detailed information contained in the ingredient list.” Id.
                                                                   9           Mophie’s packaging states that “in the box” is a “2,950 mAh battery
                                                                  10   case.” (Smith Decl., Ex. A.) Even if the battery’s capacity were less than 2,950 mAh,
                                                                  11   the statement would not be deceptive to a consumer acting reasonably under the
PAYNE & FEARS LLP




                                                                  12   circumstances because the reasonable consumer would see that any ambiguity in the
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13   capacity of the Juice Pack’s battery capacity is clarified by the estimated hours of use
                                             (949) 851-1100




                                                                  14   that appear prominently on the packaging. (See Smith Decl., Ex. A.) Indeed, a
                                                                  15   consumer purchases a Juice Pack for the purpose of extending the battery life in the
                                                                  16   consumer’s phone in order to increase the duration of use, and Mophie provides
                                                                  17   ratings for the increased hours the Juice Pack might provide. Thus, like the ingredient
                                                                  18   list contained on the pasta packaging in Pelayo that clarified the statement “All
                                                                  19   Natural,” the estimated hours of extended battery life identified on Mophie’s
                                                                  20   packaging is “detailed information” that clarifies the 2,950 mAh statement. 989 F.
                                                                  21   Supp. 2d at 980. A reasonable consumer, therefore, would not be misled or deceived
                                                                  22   by Mophie’s packaging as to the benefit conferred by a Juice Pack with a 2,950 mAh
                                                                  23   rated battery.
                                                                  24           Also, Young’s CLRA claim fails because he did not give the statutory notice
                                                                  25   required by CLRA § 1782. (FAC ¶ 52.)
                                                                  26           B.    Count IV Fails to State a Claim under the Florida Deceptive and
                                                                                     Unfair Trade Practices Act.
                                                                  27
                                                                               Plaintiffs fail to state a claim under the Florida Deceptive and Unfair Trade
                                                                  28
                                                                                                                 -18-
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                     Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 26 of 33 Page ID #:157



                                                                   1   Practices Act (“FDUTPA”). The FDUTPA was “enacted to protect the public and
                                                                   2   businesses from unfair trade practices.” Stewart Agency, Inc. v. Arrigo Enters., Inc.,
                                                                   3   266 So.3d 207, 209-10 (Fla. Ct. App. 2019) (citing Fla. Stat. § 501.202(2)). It
                                                                   4   prohibits “[u]nfair methods of competition, unconscionable acts or practices, and
                                                                   5   unfair or deceptive acts or practices in the conduct of any trade or commerce . . . .
                                                                   6   F.S.A. § 501.204(1). “An unfair practice ‘offends established public policy’ and is
                                                                   7   ‘immoral, unethical, oppressive, unscrupulous or substantially injurious to
                                                                   8   consumers.’” Stewart Agency, Inc., 266 So.3d at 210 (quoting PNR, Inc. v. Beacon
                                                                   9   Prop. Mgmt., Inc., 842 So.2d 773, 777 (Fla. 2003)). “A deceptive practice is one
                                                                  10   ‘likely to mislead consumers acting reasonably in the circumstances, to the
                                                                  11   consumers’ detriment.’” Angelo v. Parker, ---So.3d---, 2019 WL 2528922, at *2 (Fla.
PAYNE & FEARS LLP




                                                                  12   Ct. App. June 20, 2019) (citation omitted). “A plaintiff must show that a reasonably
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13   objective person in the same circumstances would have been deceived.” Id.
                                             (949) 851-1100




                                                                  14           The labeling on Mophie’s Juice Packs is not immoral, unethical, oppressive,
                                                                  15   unscrupulous or substantially injurious as a matter of law. Rather than leave
                                                                  16   consumers to wonder at the practical benefit of a 2,950 mAh battery, Mophie provides
                                                                  17   estimated hours of use on the packaging. (Smith Decl., Ex. A.) And because the
                                                                  18   estimated hours provide additional context to the statement that the Juice Pack
                                                                  19   contains a 2,950 mAh battery, the labeling is not likely to mislead consumers acting
                                                                  20   reasonably under the circumstances. Plaintiffs have not alleged a plausible claim
                                                                  21   under the FDUTPA because a reasonably objective person would not have been
                                                                  22   deceived by the battery capacity rating given the hourly use estimates contained on
                                                                  23   the packaging. Indeed, a reasonable consumer would likely have no idea what benefit
                                                                  24   a 2,950 mAh battery would provide, nor would a reasonable consumer be able to
                                                                  25   translate a mAh rating into an estimate of hourly usage.
                                                                  26           Additionally, there is no allegation of causation between the harm claimed by
                                                                  27   Plaintiffs and the 2,950 mAh capacity stated on the Juice Pack packaging. See Baptist
                                                                  28   Hosp., Inc. v. Baker, 84 So.3d 1200, 1204 (Fla. Ct. App. 2012) (identifying causation
                                                                                                                -19-
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                     Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 27 of 33 Page ID #:158



                                                                   1   as an element under the FDUTPA). Young alleges that he was “disappointed” that he
                                                                   2   was “forced to recharge his Mophie more often than he expected,” (FAC ¶ 12), but he
                                                                   3   does not allege that his expectation was rooted in the 2,950 mAh battery rating stated
                                                                   4   on the packaging. There is also no basis for Plaintiffs to bring this claim on behalf of
                                                                   5   a purported “Nationwide Class” because there is no causal connection between
                                                                   6   Mophie’s alleged violation of the FDUTPA and the alleged harm of any putative class
                                                                   7   member not residing in Florida. Dutta, 895 F.3d at 1173.
                                                                   8           C.    Count V Fails to State a Claim under the State Consumer Protection
                                                                                     Statutes.
                                                                   9
                                                                               As stated above, Plaintiffs lack standing to represent a “Multi-State Class”
                                                                  10
                                                                       because Mophie’s alleged violation of these other statutes did not cause the alleged
                                                                  11
PAYNE & FEARS LLP




                                                                       harm of potential plaintiffs located in the various states. Moreover, the independent
                                                                  12
                                       4 PARK PLAZA, SUITE 1100




                                                                       state statutes identified in Count V are materially different in important ways,
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13
                                             (949) 851-1100




                                                                       including statute of limitations, c.f. Alaska Stat. 45.50531, 10 Del. C. § 8106, Fla.
                                                                  14
                                                                       Stat. 95.11(f), procedures relating to bringing a claim, c.f. Conn. Gen. Ann. 42-
                                                                  15
                                                                       110g(c), 5 Me. Rev. Stat. 213(1-A), 6 Del. C. § 2525, and procedures relating to class
                                                                  16
                                                                       actions, see Hawaii Stat. 480-13.3. Count V should therefore be dismissed. See
                                                                  17
                                                                       Mazza, 666 F.3d at 591.
                                                                  18
                                                                               D.    Count VI Fails to State a Claim under the Magnusson-Moss
                                                                  19                 Warranty Act.
                                                                  20           Plaintiffs allege that Defendant breached express “written warranties” under
                                                                  21   the Magnuson-Moss Warranty Act (“MMWA”). As an initial matter, the court has no
                                                                  22   jurisdiction to hear the MMWA claim because Plaintiffs cannot meet the amount in
                                                                  23   controversy requirements. The MMWA requires that the amount in controversy for
                                                                  24   any individual claim be at least $25, and that the sum of all claims must be at least
                                                                  25   $50,000. 15 U.S.C. § 2310(d)(3). Young and Dolar are the only named Plaintiffs, and
                                                                  26   neither alleges individual damages of $25 or more. Without the jurisdictional
                                                                  27   prerequisites required by MMWA, the Court does not have jurisdiction over the claim,
                                                                  28   and even if the Court had CAFA jurisdiction (which it does not), there still is no
                                                                                                                 -20-
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                     Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 28 of 33 Page ID #:159



                                                                   1   jurisdiction over the MMWA claim. See MacDougall v. Am. Honda Motor Co., Case
                                                                   2   No. SACV 17-01079 AG, 2017 WL 8236359, at *4 (C.D. Cal. Dec. 4, 2017)
                                                                   3   (rejecting CAFA as a basis for jurisdiction over a MMWA claim).
                                                                   4           Further, Plaintiffs’ allegations do not state a claim under the MMWA. A
                                                                   5   “written warranty” is defined in the MMWA as, inter alia, “any written affirmation
                                                                   6   of fact or written promise made in connection with the sale of a consumer product by
                                                                   7   a supplier to a buyer which relates to the nature of the material or workmanship and
                                                                   8   affirms or promises that such material or workmanship is defect free or will meet a
                                                                   9   specified level of performance over a specified period of time.” 15 U.S.C.
                                                                  10   § 2301(6)(A). “Courts have generally held that ‘[a] product description does not
                                                                  11   constitute a written warranty under the MMWA.’” Perez v. Monster Inc., 149 F. Supp.
PAYNE & FEARS LLP




                                                                  12   3d 1176, 1183 (N.D. Cal. 2016) (citation omitted). Further, “statements merely
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13   describing the materials contained in a product are not considered written warranties
                                             (949) 851-1100




                                                                  14   under the MMWA, [because] such statements do not guarantee performance or lack
                                                                  15   of defects.” Id. (citation omitted). The 2,950 mAh battery statement contained on
                                                                  16   Mophie’s packaging is a product description, not a written warranty for performance
                                                                  17   over a specified period of time.
                                                                  18           E.    Count VII Fails to State a Claim for Breach of Express Warranty.
                                                                  19           The FAC is devoid of any reference indicating which state’s express warranty
                                                                  20   laws Plaintiffs rely upon for their express warranty claim, and the Court should
                                                                  21   dismiss Plaintiff’s the claim on this basis. Moreover, as shown below, even if the
                                                                  22   Court were to determine that California or Florida law applied, the claim would fail
                                                                  23   under the laws of either jurisdiction. Under California law, “[t]he plaintiff must allege
                                                                  24   the exact terms of the warranty,” and “[g]eneral assertions about representations or
                                                                  25   impressions given by [the defendant] . . . are not equivalent to a recitation of the exact
                                                                  26   terms of the underlying warranty.” Chuang v. Dr. Pepper Snapple Grp., Inc., 2017
                                                                  27   WL 4286577, at *6-7 (C.D. Cal. Sept. 20, 2017) (internal quotation marks and citation
                                                                  28   omitted). Under Florida law, a plaintiff claiming breach of warranty must demonstrate
                                                                                                                  -21-
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                     Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 29 of 33 Page ID #:160



                                                                   1   that “a promise was made by the seller to the buyer which related to the goods and
                                                                   2   became part of the bargain . . . . [and that] the goods were unfit for the ordinary
                                                                   3   purpose for which such goods are used.” State Farm Ins. Co. v. Nu Prime Roll-A-Way
                                                                   4   of Miami, 557 So.2d 107, 108-09 (Fla. Ct. App. 1990).
                                                                   5           The allegations do not support a plausible claim that Mophie made an express
                                                                   6   warranty. Nowhere in the product packaging does it represent that the purchaser can
                                                                   7   obtain an output of 2,950 mAh. (Smith Decl., Ex. A.) Plaintiffs’ failure to identify the
                                                                   8   exact terms of the purported warranty is fatal. See Chuang, 2017 WL 4286577, at *7
                                                                   9   (concluding that “[b]ecause Plaintiff fails to point to the terms of the warranty, he fails
                                                                  10   to state a claim for breach of express warranty”); Nu Prime, 557 So.2d at 108 (must
                                                                  11   show “a promise” that became part of the basis for the bargain). Absent any express
PAYNE & FEARS LLP




                                                                  12   terms of a warranty, Plaintiffs’ subjective expectations cannot form the basis for
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13   liability, where Plaintiffs fail to identify the basis for their expectations. And product
                                             (949) 851-1100




                                                                  14   specifications “available on the packaging” do not constitute an express warranty. See
                                                                  15   Baltazar v. Apple, Inc., 2011 WL 588209, at *1-2 (N.D. Cal. Feb. 10, 2011) (rejecting
                                                                  16   express warranty claim where plaintiffs “recite[d] the specific language of the product
                                                                  17   specifications”).
                                                                  18           F.    Count VIII Fails to State a Claim for Unjust Enrichment.
                                                                  19           Plaintiffs fail to state a claim for unjust enrichment for several reasons. First,
                                                                  20   Plaintiffs fail to allege which state law applies. Such a defect by itself requires
                                                                  21   dismissal of Plaintiffs’ claim. In re Refrigerant Compressors Antitrust Litig., No.
                                                                  22   2:09-MD-02042, 2013 WL 1431756, at *24 (E.D. Mich. Apr. 9, 2013) (dismissing
                                                                  23   plaintiffs’ complaint, reasoning that “[u]nless the [] Plaintiffs identify which state or
                                                                  24   states’ laws they are asserting an unjust enrichment claim under, the Court cannot
                                                                  25   determine if they have sufficiently pleaded an unjust enrichment claim under any
                                                                  26   state’s law.”); In re Packaged Ice Antitrust Litig., 779 F. Supp. 2d at 667-68
                                                                  27   (dismissing plaintiffs’ complaint, reasoning that “the [complaint] fails to identify any
                                                                  28   specific state unjust enrichment law under which the [] Plaintiffs purport to
                                                                                                                  -22-
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                     Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 30 of 33 Page ID #:161



                                                                   1   proceed.”). In fact, unjust enrichment laws vary widely. See id. at 667-69.
                                                                   2           Second, under the unjust enrichment laws of many states, a plaintiff must allege
                                                                   3   that it conferred a benefit directly on the defendant, as opposed to others in the chain
                                                                   4   of distribution. In re Refrigerant Compressors Antitrust Litig., 2013 WL 1431756, at
                                                                   5   *25-26 (“because the [] Plaintiffs cannot allege that they conferred a benefit directly
                                                                   6   on Defendants. Any benefit that the [] Plaintiffs conferred would be on others in the
                                                                   7   chain of distribution from whom they purchased, not on Defendants. Only the direct
                                                                   8   purchasers conferred a direct benefit on Defendants by paying Defendants . . .”); In
                                                                   9   re Aftermarket Filters Antitrust Litig., 2010 WL 1416259 (N.D. Ill. Apr. 1, 2010); Los
                                                                  10   Gatos Mercantile, Inc., 2014 WL 4774611, at *11. Because Plaintiffs do not allege
                                                                  11   that they purchased the products directly from Mophie, they have failed to plead that
PAYNE & FEARS LLP




                                                                  12   they conferred a benefit directly on Mophie, and the claim therefore must fail.
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13           Third, Plaintiffs’ claim for unjust enrichment is deficient because they have an
                                             (949) 851-1100




                                                                  14   adequate remedy at law. Unjust enrichment is an equitable remedy for a contract
                                                                  15   implied in law, or quasi-contract, and applies only “’to provide a remedy where one
                                                                  16   party was unjustly enrichment [and] where that party received a benefit under
                                                                  17   circumstances that made it unjust to retain it without giving compensation.’” Ocean
                                                                  18   Commc’ns, Inc. v. Burbeck, 956 So.2d 1222, 1224 (Fla. Dist. Ct. App. 2007) (citation
                                                                  19   omitted). Because it is an equitable remedy, unjust enrichment is “not available where
                                                                  20   there is an adequate legal remedy.” Am. Honda Motor Co., Inc. v. Motorcycle Info.
                                                                  21   Network, Inc., 390 F. Supp. 2d 1170, 1178 (M.D. Fla 2005).
                                                                  22           Plaintiffs’ unjust enrichment claim is also duplicative of both their express
                                                                  23   warranty and consumer protection claims. Unjust enrichment “is available only in
                                                                  24   unusual situations when, though the defendant has not breached a contract nor
                                                                  25   committed a recognized tort, circumstances create an equitable obligation running
                                                                  26   from the defendant to the plaintiff.’” Buonasera, 208 F.Supp.3d at 567 (quoting
                                                                  27   Corsello v. Verizon N.Y., Inc., 18 N.Y.3d 777 (N.Y. 2012)).
                                                                  28
                                                                                                                 -23-
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                     Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 31 of 33 Page ID #:162



                                                                   1   VI.     PLAINTIFFS SHOULD BE DENIED THE RELIEF SOUGHT IN THE
                                                                               PRAYER FOR RELIEF.
                                                                   2

                                                                   3           This Court should dismiss, or strike under Rule 12(f), the following paragraphs
                                                                   4   from Plaintiffs’ Prayer for Relief:
                                                                   5                  Paragraph A because, as shown above, Young and Dolar do not properly
                                                                   6                    represent the purported “Multi-State Class” and the purported
                                                                   7                    “Nationwide Class”;
                                                                   8                  Paragraph B because there is no legal basis to declare that Mophie is
                                                                   9                    financially responsible for notifying purported members of the purported
                                                                  10                    class without a finding of liability on the merits, and Plaintiffs do not
                                                                  11                    identify any such basis. See Hunt v. Imperial Merch. Servs., Inc.,
PAYNE & FEARS LLP




                                                                  12                    560 F.3d 1137, 1143 (9th Cir. 2009);
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13                  Paragraph C because there is no basis to order proper, complete, and
                                             (949) 851-1100




                                                                  14                    accurate labeling of the Power Banks because the labeling is already
                                                                  15                    accurate, as the Court can see from taking judicial notice of the
                                                                  16                    packaging;
                                                                  17                  Paragraph E because the packaging is not false, misleading, or otherwise
                                                                  18                    deceptive and there is no basis for liability or punitive damages; and
                                                                  19                  Paragraph F because Plaintiffs have not alleged a basis upon which they
                                                                  20                    should receive their attorney’s fees.
                                                                  21   VII. PLAINTIFFS’ COMPLAINT SHOULD BE DISMISSED WITHOUT
                                                                            LEAVE TO AMEND.
                                                                  22

                                                                  23           This Court should not grant the Plaintiffs leave to amend. In cases where

                                                                  24   product labels at issue revealed that no reasonable consumer could be misled, courts

                                                                  25   have granted motions to dismiss without leave to amend because amendment would

                                                                  26   be futile. See Workman v. Plum Inc., 141 F. Supp. 3d 1032, 1037 (N.D. Cal. 2015)

                                                                  27   (dismissing without leave to amend UCL and CLRA claims where the “labels at issue

                                                                  28   are not deceptive, and the labels themselves cannot be changed by a new complaint”);
                                                                                                                    -24-
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                     Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 32 of 33 Page ID #:163



                                                                   1   Hadley v. Kellogg Sales Co., 243 F. Supp. 3d 1074, 1101 (N.D. Cal. 2017) (dismissing
                                                                   2   claim under the UCL with prejudice where “label is not misleading as a matter of
                                                                   3   law”). Leave to amend would be futile here because Mophie’s labels are not false or
                                                                   4   misleading. The capacity of the battery is set forth in the context of the additional
                                                                   5   hours of use the Juice Pack provides to the consumer. Because no reasonable
                                                                   6   consumer would be misled in the context of the packaging as a whole, and because
                                                                   7   Plaintiffs cannot meet the jurisdictional requirements, amendment would be futile,
                                                                   8   and leave to amend should not be permitted.
                                                                   9                                     CONCLUSION
                                                                  10           For the foregoing reasons, this Court should dismiss Plaintiffs’ claims with
                                                                  11   prejudice.
PAYNE & FEARS LLP




                                                                  12           Dated: July 11, 2019    /s/ David W. Tufts
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13
                                             (949) 851-1100




                                                                                                       DURHAM JONES & PINEGAR, P.C.
                                                                  14                                   David W. Tufts
                                                                  15                                   PAYNE & FEARS LLP
                                                                                                       Daniel M. Livingston
                                                                  16                                   Benjamin A. Nix
                                                                  17                                   Attorneys for Defendant Mophie Inc.
                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                                                                -25-
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
                                                     Case 8:19-cv-00827-JVS-DFM Document 31 Filed 07/11/19 Page 33 of 33 Page ID #:164



                                                                   1                              CERTIFICATE OF SERVICE
                                                                   2         I declare under penalty of perjury as follows: I am employed in the office of
                                                                   3   a member of the Bar of this Court at whose direction the service was made. My
                                                                       business address is Durham Jones & Pinegar, P.C., 111 S. Main St., Suite 2400, Salt
                                                                   4   Lake City, Utah 84111.
                                                                   5          On July 11, 2019, I electronically filed the foregoing document with the Clerk
                                                                   6
                                                                       of the Court the Clerk of the Court using its CM/ECF System, which electronically
                                                                       provides notification of such filing to all counsel of record in this action.
                                                                   7
                                                                               Executed in Salt Lake City, Utah on July 11, 2019.
                                                                   8

                                                                   9                                          /s/ Kristin Hughes              .
                                                                  10                                          Kristin Hughes

                                                                  11
PAYNE & FEARS LLP




                                                                  12
                                       4 PARK PLAZA, SUITE 1100
                    ATTORNEYS AT LAW

                                           IRVINE, CA 92614




                                                                  13
                                             (949) 851-1100




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                                                                -26-
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS

                                                                       SLC_4362777
